Citation Nr: 0404459	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to annual clothing allowance prior to August 1, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to May 
1981 and from April 1984 to June 1998.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In July 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran in 1998 filed a VA compensation claim to 
establish service connection for various disorders including 
bursitis.

2.  An application for annual clothing allowance based on use 
of medication applied to the right hip on account of bursitis 
was received on October 16, 2002; there was no pending claim 
prior to the formal application.


CONCLUSION OF LAW

The criteria for an award of annual clothing allowance 
earlier than August 1, 2002 have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110, 7722 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.159, 3.160, 3.400, 3.810 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The facts pertinent to this claim show that the veteran filed 
a compensation claim with VA after he completed his second 
period of active service.  The RO in May 1998 granted service 
connection for several disorders including bursitis of the 
right hip.  The RO notice letter dated in July 1998 provided 
basic information regarding the compensation award and 
mentioned dependency and retired pay matters specifically.  
There were several VA forms enclosed with the notice letter 
but a VA Form 21-8678 (Application for Annual Clothing 
Allowance) was not among them.  

The notice letter did not refer to the annual clothing 
allowance benefit.  He was awarded a rating increase in 
August 1998 and the notice letter he received in October 1998 
explaining the increase in compensation included similar 
information to the letter he had received several months 
earlier.

The record thereafter shows the veteran completed forms to 
establish entitlement to VA work-study benefits in 2000 and 
2001.  In August 2002 he filed a claim for increase and 
therein he identified the location of VA treatment.  The RO 
received these records late in 2002 and then proceeded to 
grant several rating increases including the rating for 
bursitis of the right hip.  The notice letter dated in 
November 2002 added information about vocational 
rehabilitation and individual unemployability benefits.  

VA received a completed VA Form 21-8678 from the veteran in 
October 2002.  The form was enclosed with a letter from the 
veteran seeking the benefit retroactive to 1999, 2000 and 
2001.  Therein he stated that he was not aware that the 
clothing allowance was given to veterans who used medication 
that caused irreparable damage to clothing.  He stated that 
this was his first year to draw the clothing allowance and 
that he had used the cream "capsacin" for about four years.  
Also enclosed was a copy of the VA Form 21-8679 (Eligibility 
Determination for Clothing Allowance (38 U.S.C. 1162)) that 
noted the claim was based on the use of "capsacin on right 
hip" for the service-connected disability bursitis of the 
right hip.

In December 2002 VA notified the veteran that he could not 
establish entitlement to a retroactive annual clothing 
allowance for the years 1999 to 2001 as no application had 
been received within the applicable time period.  The award 
letter implicitly advised the veteran that he was not 
entitled to an effective date earlier than August 2002.  

In disagreement with the determination the veteran has 
argued, in essence, that VA had the responsibility to inform 
him of the benefit and any filing deadline.  He further 
argued that VA had advised him of eligibility for other 
benefits and that he was never informed of the clothing 
allowance or aware of it until he learned of it from another 
veteran.  Thus, he did not apply for it earlier and should 
not be penalized.  He elaborated on this theme at the recent 
Board hearing.

The VA records include a history of prescribed medications.  
The initial prescription for Capsaicin appears late in 1998.


Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. 

If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  

(c) When a claim has been filed which meets the requirements 
of § 3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).


Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

Upon request made in person or in writing by any person 
applying for benefits under the laws administered by the 
Department of Veterans Affairs, the appropriate application 
form will be furnished. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)). A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation. The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.

Except as provided in paragraph (d) of this section a veteran 
who has a service-connected disability, or a disability 
compensable under 38 U.S.C. 1151 as if it were service-
connected, is entitled, upon application therefor, to an 
annual clothing allowance as specified in 38 U.S.C. 1162. The 
annual clothing allowance is payable in a lump sum, and the 
following eligibility criteria must also be satisfied:

(1) A VA examination or hospital or examination report from a 
facility specified in Sec. 3.326(c) discloses that the 
veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing (including a 
wheelchair) because of such disability and such disability is 
the loss or loss of use of a hand or foot compensable at a 
rate specified in Sec. 3.350(a), (b), (c), (d), of (f); or



(2) The Chief Medical Director or designee certifies that 
because of such disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outergarments. For the purposes of this 
paragraph 
"appliance" includes a wheelchair.

(b) Effective August 1, 1972, the initial lump sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date. Subsequent annual payments for those meeting 
the eligibility 
requirements of paragraphs (a) of this section will become 
due on the anniversary date thereafter, both as to initial 
claims and recurring payments under previously established 
entitlement.

(c)(1) Except as provided in paragraph (c)(2) of this 
section, the application for a clothing allowance must be 
filed within 1 year of the anniversary date (August 1) for 
which entitlement is initially established, otherwise, the 
application will be acceptable only to effect payment of the 
clothing allowance becoming due on any succeeding anniversary 
date for which entitlement is established, provided the 
application is filed within 1 year of such date. The 1-year 
period for filing application will include the anniversary 
date and terminate on July 31 of the following year.

(2) Where the initial determination of service connection for 
the qualifying disability is made subsequent to an 
anniversary date for which entitlement is established, the 
application for clothing allowance may be filed within 1 year 
from the date of notification to the veteran of such 
determination.  (d) If a veteran is incarcerated in a 
Federal, State, or local penal institution for a period of 
more than 60 days and is furnished clothing without charge by 
the institution, VA shall reduce the amount of the annual 
clothing allowance by 1/365th of the amount otherwise payable 
for each day the veteran was incarcerated during the 12-month 
period preceding the anniversary date for which entitlement 
is established. No reduction shall be made for the first 60 
days of incarceration.  38 C.F.R. § 3.810.

(a) In carrying out the purposes of this subchapter, the 
Secretary shall provide the outreach services specified in 
subsections (b) through (d). In areas where a significant 
number of eligible veterans and eligible dependents speak a 
language other than English as their principal language, such 
services shall, to the maximum feasible extent, be provided 
in the principal language of such persons. 

(b) The Secretary shall by letter advise each veteran at the 
time of the veteran's discharge or release from active 
military, naval, or air service (or as soon as possible after 
such discharge or release) of all benefits and services under 
laws administered by the Department for which the veteran may 
be eligible.  In carrying out this subsection, the Secretary 
shall ensure, through the use of veteran-student services 
under section 3485 of this title, that contact, in person or 
by telephone, is made with those veterans who, on the basis 
of their military service records, do not have a high school 
education or equivalent at the time of discharge or release. 

(c)(1) The Secretary shall distribute full information to 
eligible veterans and eligible dependents regarding all 
benefits and services to which they may be entitled under 
laws administered by the Department and may, to the extent 
feasible, distribute information on other governmental 
programs (including manpower and training programs) which the 
Secretary determines would be beneficial to veterans.  (2) 
Whenever a veteran or dependent first applies for any benefit 
under laws administered by the Secretary (including a request 
for burial or related benefits or an application for life 
insurance proceeds), the Secretary shall provide to the 
veteran or dependent information concerning benefits and 
health care services under programs administered by the 
Secretary. Such information shall be provided not later than 
three months after the date of such application. 

(d) The Secretary shall provide, to the maximum extent 
possible, aid and assistance (including personal interviews) 
to members of the Armed Forces, veterans, and eligible 
dependents with respect to subsections (b) and (c) and in the 
preparation and presentation of claims under laws 
administered by the Department. (e) In carrying out this 
section, the Secretary shall assign such employees of the 
Veterans Benefits Administration as the Secretary considers 
appropriate to conduct outreach programs and provide outreach 
services for homeless veterans.  
Such outreach services may include site visits through which 
homeless veterans can be identified and provided assistance 
in obtaining benefits and services that may be available to 
them.  38 U.S.C.A. § 7722 (Added Pub. L. 102-83, Sec. 2(b), 
Aug. 6, 1991, 105 Stat. 400; amended Pub. L. 102-590, Sec. 5, 
Nov. 10, 1992, 106 Stat. 5139; Pub. L. 107-103, title III, 
Sec. 304, Dec. 27, 2001, 115 Stat. 992.).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  
However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  However, 
here the claim was filed after the date of enactment so there 
is no question regarding retroactive application.  

In view of the argument, the case presents a matter of law 
rather than a factual matter.  Arguably, the issue is one of 
purely statutory interpretation to which the VCAA would not 
apply.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), 
38 U.S.C.A. § 501.  In essence, there is no dispute regarding 
whether VA notified the veteran but whether VA had such a 
duty and if so whether the failure to notify tolls any filing 
deadline.  

In any event, the Board concludes that duty to assist has 
been met under the new law given the circumstances of this 
case.  In January 2003 the veteran acknowledged having 
received an explanation of the VCAA as it pertained to the 
information needed and the responsibility of the parties 
under the new law.  The statement of the case provided 
further information regarding the provisions of the new law.  
The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  The duty to assist has been 
satisfied because the RO has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's claim 
with respect to the issue being decided, including any 
relevant records adequately identified by him.  
The RO has obtained relevant VA clinical records.  In 
addition, the veteran was afforded the opportunity of 
providing oral testimony before the undersigned Veterans Law 
Judge in July 2003, and a record of the testimony taken at 
the time has been associated with the claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA, presuming that it is applicable here.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159.  Having determined that the duty to 
notify and the duty to assist have been satisfied, the Board 
turns to an evaluation of the issue on the merits.  


Earlier Effective Date

In response to the argument that VA had an obligation to 
notify the veteran of the clothing allowance benefit early 
on, the Board must point out that it is clear from the case 
law that the VA Secretary is not obliged to provide the 
appellant with personal notice of his eligibility for 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  In 
essence, VA was under no obligation to inform the veteran of 
his eligibility for benefits.  Harvey v. Brown, 6 Vet. App. 
416, 423 (1994); Lyman v. Brown, 5 Vet. App. 194 (1993).

More recent case law convinces the Board that this matter is 
well settled.  For example, as the United States Court of 
Appeals for the Federal Circuit (CAFC) explained in Andrews 
v. Principi, 354 F.3d 1134 (Fed. Cir. 2003), VA's failure to 
notify a veteran pursuant to § 7722(b) and (c)(1) may not 
serve as the basis for tolling the time period in § 
5110(b)(1).  This reasoning is applicable here as well.  In 
approving its holding in Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999) where it was asserted that VA had breached 
its duty under § 7722(d) to assist in preparing and 
presenting a claim, the CAFC noted that attempt was to obtain 
an effective date earlier than the statute permitted.  
Therein the CAFC concluded that section § 7722(d) was 
hortatory, as the statute does not prescribe any remedy for 
its breach.  

In Andrews, the CAFC found that the reasoning in Rodriguez 
equally applicable to § 7722(b) and (c), to which § 7722(d) 
refers and noted that nothing in those provisions indicates, 
or even suggests, that the Secretary's failure to provide 
assistance to a claimant justifies ignoring the unequivocal 
command in § 5110(a) that the effective date of 
benefits cannot be earlier than the filing of an application 
therefor.  Thus, the VA's failure to notify under § 7722(b) 
and (c)(1) may not serve as the basis for awarding an 
effective date in contravention of the statute.  

The CAFC observed that Section 5110 addresses the question of 
when benefits begin to accrue, not whether a veteran is 
entitled to benefits at all and that passage of the one-year 
period for filing claim of disability compensation therefore 
does not foreclose payment for the veteran and thus cannot be 
construed as establishing a statute of limitations.   
Substituting annual clothing allowance for compensation 
produces the same result.  As in the cited legal precedent, 
the appellant asks the Board waive express statutory 
requirements, which the Board cannot do.

The basis for the RO decision in 2002 is readily apparent 
from the record based upon the submission of the completed VA 
application form in 2002.  Where a claim is not received 
within one year period, the statutory and regulatory law 
provides that the effective date generally is the date of 
receipt of claim or date entitlement arose, whichever is 
later. See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (1998); 
Tucker v. West, 11 Vet. App. 369, 372 (1998); Dinsay v. 
Brown, 9 Vet. App. 79, 87 (1996).  
The appellant subsequently applied for a clothing allowance, 
which it appears the RO granted with an effective date of 
August 1, 2002.  The fact that the RO included information 
about this benefit in an April 2003 notice of a recent rating 
decision does not establish any duty to have done so 
previously.  Obviously the veteran was receiving this benefit 
at the time through a prior determination.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  
There is no expressed argument that an informal claim for 
clothing allowance was filed.  However, in retrospect, had 
the veteran filed his claim prior to August 1, 2002, he would 
have been potentially eligible for the benefit from August 
2001.  Other VA benefit claims were pursued through the early 
1990's without any inquiry regarding a clothing allowance 
until the formal application in 2002.  

The Board believes it is reasonable to state that mere 
presence of a medical condition does not alone establish 
intent on the part of the veteran to seek every ancillary 
benefit that may be available as a result of the condition.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  The record 
shows that the submissions to the RO prior to mid October 
2002 sought various VA benefits other than clothing 
allowance.
The Board finds there is no evidence in the record to 
indicate that a clothing allowance claim was initiated prior 
to October 2002 nor may one be reasonably inferred from the 
record.  See 38 C.F.R. §§ 3.150(a), 3.155(a).  As previously 
stated, the effective date for an award of VA benefits shall, 
in general, not be earlier than the date of receipt of the 
application.  See 38 U.S.C. § 5110(a).  Consequently, the 
effective date of the appellant's entitlement to clothing 
allowance could only be August 1, 2002.


ORDER

Entitlement to annual clothing allowance prior to August 1, 
2002 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



